Stephen D. Scoutten, the father of Laura S. Likens, the plaintiff here was killed in the course of his employment by the State of Ohio, Division of Highways.
The Industrial Commission refused to allow Likens any compensation as they found that she was not dependent in any way upon the deceased.
The case was appealed to the Summit Common Pleas where the jury returned a verdict in favor of Liken. The judgment rendered on the verdict was reversed by the Court of Appeals on the ground that the court erred in charging the jury concerning gifts and presents and for error committed in charging concerning credability of witnesses and the weight to be given their testimony.
It appears according to Likens’ testimony that she was married and living with her husband and that for a period of years her father had contributed toward her support by giving her certain sums of cash every two weeks.
The court refused to charge that if the jury found that the money given to Likens were gifts or presents the plaintiff could not recover.
Likens in the Supreme Court contends:
1. - That the workmen’s compensation act should be construed with the utmost liberality.
2. That the general exception taken by the commission at the close of the trial and after the case was submitted to the jury is not such an exception as will enable the excepting party to prosecute error.
3. That it is not duty of the court in charging the jury to negative the various conditions and circumstances which might defeat a recovery, but that it is sufficient to charge positively and affirmatively.